Opinion by
Judge Wilkinson, Jb.,
Petitioner (claimant) appeals from the decision of the Unemployment Compensation Board of Review (Board) denying her benefits. The basis of the denial is willful misconduct. Section 402(e) of the Unemployment Compensation Law, Act of December 5, 1936, Second Ex. Sess., P.L. (1937) 2897, as amended, 43 P.S. §802(e). We affirm.
The Board found that claimant, a maid, last worked on May 15, 1978. At that time claimant informed her employer that she would be absent from work from May 16, 1978 to June 26, 1978, and would return to her job on June 26, 1978. On June 20, 1978 claimant repeated to her employer her intention to report to work June 26, 1978. Despite two earlier warnings concerning absenteeism, on June 26, 1978 claimant did not report for work and failed to call in. She was discharged for excessive absenteeism.
While claimant disputes the facts as set forth by the Board, these findings of fact are supported by substantial evidence in the record and are thus binding on this Court. Bender v. Unemployment Compensation Board of Review, 47 Pa. Commonwealth Ct. 228, 407 A.2d 920 (1979). Claimant’s failure to report to work on the day specified without notice to the employer after a period of absence was willful misconduct. Stewart v. Unemployment Compensation Board of Review, 43 Pa. Commonwealth Ct. 279, 402 A.2d 302 (1979); Geesey v. Unemployment Compensation Board of Review, 33 Pa. Commonwealth Ct. 376, 381 A.2d 1343 (1978).
*149In English v. Unemployment Compensation Board of Review, Pa. Commonwealth Ct. , 411 A.2d 292 (1980), an employee was discharged for absence without contacting his employer. Therein we discussed both the binding nature of the findings of the fact finder and the application of the standard of willful misconduct to such facts. For the same reasons stated therein, we affirm the decision of the Board.
Accordingly, we will enter the following.
Order
And Now, May 5,1980, the order of the Unemployment Compensation Board of Review, Decision No. B-165429, dated November 1, 1978, denying benefits to Virginia McKeever, is hereby affirmed.